DETAILED ACTION
	This Office action is in response to the Amendment filed on 22 December 2021. Claims 1-20 are pending in the application. Claims 17-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-16 are readable, in the reply filed on 14 July 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al., US 2019/0333812, newly cited, in view of Wolf et al., Silicon Processing for the VLSI Era, Volume 1-Process Technology, pages 539-542, of record. 
Regarding claim 1, Seong et al. disclose a method, shown in Figs. 17-28, comprising:
providing a substrate 100 comprising a source/drain contact region 150 and a dummy gate 320 (see Figs. 17 and 18 and paragraphs [0119]-[0125]); 
forming a first etch stop layer 140 aligned to the source/drain contact region 150, the first etch stop layer 140 not covering the dummy gate 320 (see Fig. 18 and paragraphs [0121]-[0125]); 
forming a second etch stop layer 162 conformally over the substrate 100, the second etch stop layer 162 covering the first etch stop layer 140 and the dummy gate 320 (see paragraph [0127]); 
exposing the dummy gate 320 by removing a portion of the second etch stop layer 162 (see Fig. 19 and paragraphs [0127]-[0129]); 
converting the dummy gate 320 to a metal gate (see Figs. 19-21 and paragraphs [0130]-[0132]); 
removing a remaining portion of the second etch stop layer 162 (see Figs. 22 and 28 and paragraphs [0133] and [0151])); and 
removing the first etch stop layer (see Figs. 22 and 23 and paragraphs [0133]- [0134]).  

Regarding claim 7, Seong et al. disclose that the method further comprises depositing a metal 190 to physically contact the source/drain contact region 150, see Figs. 11-16 and paragraph [0145].  
Regarding claim 9, Seong et al. disclose a method, shown in Figs. 17-28, comprising: 
providing a plurality of fins F over a substrate 100 and a plurality of dummy gates 320 over the plurality of fins F (see Figs. 17 and 18 and paragraphs [0119]-[0125]); 
forming epitaxial regions 150 over each of the plurality of fins F, the epitaxial regions 150 extending between adjacent ones of the plurality of dummy gates 320 (see Fig. 18 and paragraph [0124]); 3Application No. 16/781,078 Reply to Office Action of September 22, 2021 
forming localized etch stop regions 140 covering the epitaxial regions 150, the localized etch stop regions 150 being formed locally only over the epitaxial regions 150 
depositing a global etch stop layer 162 conformally over the substrate 100, the global etch stop layer 162 covering the plurality of dummy gates and the localized etch stop regions 140 (see paragraph [0127]);
depositing an insulating material 180 over the global etch stop layer 162 (see paragraph [0128]);
exposing the plurality of dummy gates 320 by removing portions of the global etch stop laver 162 and portions of the insulating material 180 (see Fig. 19 and paragraph [0129]), 
converting the plurality of dummy gates to a plurality of metal gates (see Figs. 19-21 and paragraphs [0130]-[0131]); 
using a contact opening mask 280, removing an underlying portion of the insulating material 180 to expose an underlying portion of the global etch stop layer 162 (see Fig. 26 and paragraphs [0143]-[0145]); 
removing the underlying portion of the global etch stop layer 162 (see Fig. 28 and paragraph [0150]); and 
removing the localized etch stop regions 140 (see Figs. 22 and 23 and paragraphs [0133]- [0134]).  
Although Seong et al. disclose removing a remaining portion of the second etch stop layer 162 (see Figs. 22 and 28), Seong et al. lack anticipation of removing the second etch stop layer 230 using a plasma etching process. Wolf et al. disclose that dry etch processes include plasma etching, see Fig. 2 on page 541 of Wolf et al.  
Regarding claim 15, Seong et al. disclose that the method further comprises depositing a metal 190 to physically contact the source/drain contact region 150, see Figs. 11-16 and paragraph [0145].  


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al., US 9,633,835, in view of Wolf et al., Silicon Processing for the VLSI Era, Volume 1-Process Technology, pages 539-542, both of record, further in view of Seong et al., US 2019/0333812, newly cited. 
With respect to claim 1, Glass et al. disclose a method, shown in Figs. 1 and 2A-2F, comprising: 
providing a substrate 200 comprising a source/drain contact region and a dummy gate 204, see Fig. 2A and column 3, line 50 to column 6, line 12;
forming a first etch stop layer 220 aligned to the source/drain contact region, the first etch stop layer 220 not covering the dummy gate 204, see Fig. 2B and column 6, line 13, bridging column 7 to line 36; 

exposing the dummy gate 204 by removing a portion of the second etch stop layer 230, see Fig. 2C’ and column 7, lines 60-63;
converting the dummy gate 204 to a metal gate, see Fig. 2C’ and column 4, lines 45-59 and column 8, lines 16-58;
removing a remaining portion of the second etch stop layer 230, see Fig. 2D and column 8, line 59, bridging column 9 to line 3; and 
removing the first etch stop layer 220, see Fig. 2E and column 9, lines 4-29.
Although Glass et al. disclose that the second etch stop layer 230 can be removed by any suitable patterning techniques and dry and/or wet etch processes (see column 8, lines 59-65), Glass et al. lack anticipation of removing the second etch stop layer 230 using a plasma etching process. Wolf et al. disclose that dry etch processes include plasma etching, see Fig. 2 on page 541 of Wolf et al.  Additionally, Wolf et al. disclose that plasma etching is more selective than sputtering or reactive ion etching (RIE) and is less prone to radiation damage (see Fig. 2 of Wolf et al. that compares various dry etching processes).  Hence due to the high selectivity of plasma etching, it would have been obvious to the skilled artisan to remove the second etch stop layer 230 using a plasm etching process.
  Claim 1 has been amended to require that the second etch stop layer 230 is conformally formed over the substrate 200, the second etch stop layer 230 covering the first etch stop layer 220 and the dummy gate 204. Glass et al. lack anticipation of  include a liner (e.g., silicon nitride) followed by one or more layers of SiO.sub.2, or any combination of nitride, oxide, oxynitride, carbide, oxycarbide, or other suitable electrically insulating materials, see column 7, line 37, bridging column 8 to line 15. Seong et al. disclose a dummy gate method, shown in Figs. 17-28, in which an etch stop layer 162 is conformally formed over the substrate 100, see paragraph [0127]. In light of the teaching of Glass et al. that the second etch stop layer 230 could include a liner, it would have been obvious to the skilled artisan that the second etch stop layer of Glass et al. could include the conformally formed etch stop layer 162 of Seong et al. in conjunction with layer 230.
With respect to claim 2, in the method of Glass et al., forming the first etch stop layer 220 comprises selectively depositing the first etch stop layer 220 only over the source/drain contact region without depositing over the dummy gate 204, see Fig. 2B, column 2, lines 20-39, and column 6, lines 40-45.  
With respect to claim 5, in the method of Glass et al., the first etch stop layer 220 comprises a metal, and wherein the second etch layer 230 comprises silicon see column 6, line 40, bridging column 7 to line 6, and column 7, line 37, bridging column 8 to line 15.  
With respect to claim 6, in the method of Glass et al., the first etch stop layer 220 comprises aluminum oxide, titanium oxide, aluminum nitride, or titanium nitride (see column 6, line 40, bridging column 7 to line 6), and wherein the second etch layer 230 comprises silicon nitride (see column 7, line 37, bridging column 8 to line 15). 

With respect to claim 8, in the method of Glass et al., removing the first etch stop layer 220 comprises using a wet etch chemistry, see column 2, line 40, bridging column 3 to line 3. 

Claims 9, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al., US 9,633,835, in view of Wolf et al., Silicon Processing for the VLSI Era, Volume 1-Process Technology, pages 539-542, both of record.
With respect to claim 9, Glass et al. disclose a method, shown in Figs. 1 and 3A-3E, comprising: 
providing a plurality of fins over a substrate 300 and a plurality of dummy gates 304 over the plurality of fins 310, as shown in Figs. 2A (which shows a plurality of dummy gates) and 3A, see column 9, line 48 to column 10 line 60; 
forming epitaxial regions over each of the plurality of fins, the epitaxial regions 310 extending between adjacent ones of the plurality of dummy gates, see Fig. 3A and column 10, lines 31-60; 
forming localized etch stop regions 320 covering the epitaxial regions 310, the localized etch stop regions 320 being formed locally only over the epitaxial regions 310 without covering the plurality of dummy gates 304, see Fig. 3B and column 10, line 61, bridging column 11 to line 1;

depositing an insulating material 332 over the global etch stop layer 330, see Fig. 3C and column 11, lines 1-16; 
exposing the plurality of dummy gates by removing portions of the global etch stop layer 330 and portions of the insulating material 332, see Fig. 3C and column 11, lines 5-7;
converting the plurality of dummy gates to a plurality of metal gates, see Fig. 2C’ and column 4, lines 45-59 and column 8, lines 16-58; 
using a contact opening mask, removing an underlying portion of the insulating material 332 to expose an underlying portion of the global etch stop layer330, see Fig. 3D and column 11, lines 17-32; 
removing the underlying portion of the global etch stop layer 330, see Fig. 3D and see column 11, lines 17-32, and column 8, lines 59-65; and 
removing the localized etch stop regions 320, see Fig. 3E and column 11, line 33, bridging column 12 to line 41. 
Although Glass et al. disclose that the global etch stop layer 330 can be removed by any suitable patterning techniques and dry and/or wet etch processes (see column 8, lines 59-65), Glass et al. lack anticipation of removing the underlying portion of the global etch stop layer 330 by a plasma etch process. Wolf et al. disclose that dry etch processes include plasma etching, see Fig. 2 on page 541 of Wolf et al.  Additionally, Wolf et al. disclose that plasma etching is more selective than sputtering or reactive ion 
Claim 9 has been amended to require that the global etch stop layer 330 is conformally deposited over the substrate 300, the global etch stop layer 330 covering the localized etch stop layer 320 and the dummy gate 304. Admittedly, Glass et al. do not expressly disclose that the global etch stop layer 330 is conformally deposited. However, a conformally deposited layer conforms to the contours of the substrate upon which it is deposited. As is clearly shown in Fig. 3C of Glass et al., the global etch stop layer 330 is conformally deposited, since layer 330 conforms to the contours of the localized etch stop layer 320, the surface of the isolation regions, the sidewalls and top surface of the dummy gate 304, as shown in Fig. 3C.   
With respect to claim 10, in the method of Glass et al., forming the localized etch stop regions 320 comprises selectively depositing the localized etch stop regions only over the epitaxial regions 310 without covering the plurality of dummy gates, see Fig. 3B, column 2, lines 20-39, and column 10, lines 61-63.  
With respect to claim 13, in the method of Glass et al., the localized etch stop regions 320 comprise a metal, and wherein the global etch stop layer 330 comprises silicon, see column 6, line 40, bridging column 7 to line 6, and column 7, line 37, bridging column 8 to line 15.  
With respect to claim 14, in the method of Glass et al., the localized etch stop regions comprise aluminum oxide, titanium oxide, aluminum nitride, or titanium nitride 
With respect to claim 15, the method of Glass et al. further comprises depositing a metal to physically contact with contact areas of the epitaxial regions 310, see column 11, lines 33-53. 
With respect to claim 16, in the method of Glass et al., removing the localized etch stop regions 320 comprises using a wet etch chemistry, see column 2, line 40, bridging column 3 to line 3.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al., US 9,633,835, in view of Wolf et al., Silicon Processing for the VLSI Era, Volume 1-Process Technology, pages 539-542, both of record, further in view of Seong et al., US 2019/0333812, newly cited, as applied to claim 1 above, and further in view of Wang et al., US 2015/0303118.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al., US 9,633,835, in view of Wolf et al., Silicon Processing for the VLSI Era, Volume 1-Process Technology, pages 539-542, as applied to claim 9 above, and further in view of Wang et al., US 2015/0303118, of record.
Glass et al. is applied as above.  Glass et al. disclose that the first etch stop layer 220 or the localized etch stop regions 320 can be either selectively deposited or non-selectively deposited, see column 2, lines 50-61, and column 6, lines 22-28.  However, Glass et al. do not teach to form the first etch stop layer 220 or the localized etch stop . 

Response to Arguments
With respect to claim 1, Applicant's arguments filed 22 December 2021 have been fully considered but are moot in light of the new grounds of rejection. Claim 1 has been amended to require that the second etch stop layer 230 is conformally formed over the substrate 200, the second etch stop layer 230 covering the first etch stop layer 220 and the dummy gate 204. Admittedly, Glass et al. lack anticipation of conformally depositing the second etch stop layer 230. However, Glass et al. disclose that the second etch stop layer can include a liner (e.g., silicon nitride) followed by one or more layers of SiO.sub.2, or any combination of nitride, oxide, oxynitride, carbide, oxycarbide, or other suitable electrically insulating materials, see column 7, line 37, bridging column 8 to . Seong et al. disclose a dummy gate method, shown in Figs. 17-28, in which an etch stop layer 162 is conformally formed over the substrate 100, see paragraph [0127]. In light of the teaching of Glass et al. that the second etch stop layer 230 could include a liner, it would have been obvious to the skilled artisan that the second etch stop layer of Glass et al. could include the conformally formed etch stop layer 162 of Seong et al. in conjunction with layer 230.
With respect to claim 9, Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. Claim 9 has been amended to require that the global etch stop layer 330 is conformally deposited over the substrate 300, the global etch stop layer 330 covering the localized etch stop layer 320 and the dummy gate 304. Admittedly, Glass et al. do not expressly disclose that the global etch stop layer 330 is conformally deposited. However, a conformally deposited layer conforms to the contours of the substrate upon which it is deposited. As is clearly shown in Fig. 3C of Glass et al., the global etch stop layer 330 is conformally deposited, since layer 330 conforms to the contours of the localized etch stop layer 320, the surface of the isolation regions, the sidewalls and top surface of the dummy gate 304, as shown in Fig. 3C.   
Although Applicant has argued that reciting in the independent claims 1 and 9 that the second etch stop layer or global etch stop layer is “conformally” formed or deposited requires the second etch stop layer or global etch stop layer to cover the entire substrate, this argument is not commensurate in scope with the definition of “conformally”.  Whereas a “conformally” deposited or formed layer is required to adhere to the contours of the substrate upon which it is deposited or formed, the term comprising the recited steps and do not require the recited processing steps to be performed in any specific order, the claims do not preclude removal of portions or all of the second or global etch stop layer prior to the step of converting the dummy gates to metal gates. Therefore, contrary to Applicant’s argument, the claims, as presently written, do not require the second or global etch stop layer to protect the substrate surface during the step of converting the dummy gates to metal gates.
For the above reasons, Applicant’s method claims are not deemed patentable over the references applied in this Office action.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various method of fabricating a semiconductor device in which an etch stop layer is formed over a source/drain contact region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822